Citation Nr: 0126097	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis A. 

2.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1966 to April 
1969.

The appeal arises from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, denying service connection for 
hepatitis A or B, characterized by the RO as viral hepatitis, 
and also denying service connection for hepatitis C.  These 
claims were denied on the merits in Supplemental Statements 
of the Case in April 2001 and July 2001.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in October 2000.  A transcript of 
that hearing is included in the claims folder.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law. Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist. Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Service medical records reflect that the veteran was treated 
for hepatitis in service.  Records of treatment also included 
a diagnosis of narcotics poisoning, and note that the veteran 
had used intravenous drugs with unsterilized needles.  He was 
medically evacuated from Vietnam because of withdrawal 
symptoms.  Inservice hospitalizations for hepatitis were in 
November 1968 and from November 1968 to February 1969.  
During the first hospitalization the veteran stated that he 
had used opium in service in Vietnam, including intravenous 
opium for a period of six weeks beginning in July 1968.  The 
veteran made a recovery from his hepatitis episode, with 
gradually increasing activity until he was released from 
treatment to full duty.  The reporting physician for the 
hospitalization through February 1969 noted that treating 
physicians had not considered it practical to make a specific 
diagnosis as to whether the veteran had a recurrent episode 
of hepatitis, a relapse of infectious hepatitis, or an 
episode of hepatitis possibly related to unsterile 
intravenous injections.  The veteran was separated from 
service on the basis of assessed emotionally unstable 
personality and unsuitability for continued military service.  

Private serology screening for hepatitis in March 1999 show 
that the veteran tested negative for Hepatitis B Surface 
Antigen, positive for Hepatitis B Surface antibody, positive 
for Hepatitis B core (total) antibodies, positive for 
Hepatitis A (total) antibodies, negative for Hepatitis A 
(IgM) antibody, and positive for Hepatitis C antibody.  
However, the record contains no medical interpretation of 
these laboratory results.  The claims folder also contains a 
private medical record informing that Hepatitis C RNA tests 
and a liver biopsy were performed in reference to the 
question of the presence of hepatitis C.  However, results of 
these tests are not contained in the claims folder. 

The claims folder also contains a March 1999 letter from M. 
Cohen, M.D., informing that he was treating the veteran with 
a colorectal screening.  The physician in that letter noted a 
history of hepatitis of unknown variety dating to the 
veteran's service in Vietnam.  In a November 1999 letter the 
physician supported the veteran's contention that the 
veteran's period of service in Vietnam was the most likely 
period for his having contracted hepatitis C.  In this 
regard, the physician stated that the veteran "presents a 
very plausible explanation for his root and timing of 
exposure [in service]."  The physician does not specify in 
the letter what the veteran's "very plausible explanation" 
is, but the Board notes that a plausible explanation of 
record for the veteran's contracting hepatitis C, a blood-
borne disease, in service could be the veteran's use of 
intravenous opium in service.   

In the ordinary case of a claim for service connection for a 
disorder, if it is established that the disorder was incurred 
or aggravated in service, service connection is warranted.  
38 U.S.C.A. § 1110 (1991 & Supp 2001).  An exception which 
may be applicable in this case is the claim for service 
connection for a disorder incurred or aggravated in service 
as a result of abuse of alcohol or drugs.  For claims filed 
after October 31, 1990, service connection may not be 
established under 38 U.S.C.A. § 1110 if the injury or disease 
occurred as the result of the veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301 (2001).  The veteran's claim for 
service connection for hepatitis was received in March 1999.  
The exclusion has been crafted as follows: an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the veteran's 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a),(d) (2001). 

At a hearing before a hearing officer at the RO in October 
2000, the veteran testified that in service in 1968 he became 
ill with symptoms consistent with hepatitis, and he was then 
assessed by physicians as having viral hepatitis.  He 
testified that he was recently diagnosed with hepatitis C, 
and that it was unknown how long ago or by what means he 
contracted that disease.  He testified that in service he 
never had a blood transfusion, worked in the medical field, 
had any tattoos, or was treated with hemodialysis.  

The veteran's testimony as to the absence of other means - 
including work in the medical field, blood transfusion, 
hemodialysis or tattoos - by which he may have contracted 
hepatitis C in service, further heightens the possibility 
that the disease was contracted by abusing drugs 
intravenously in service.  

Pursuant to the mandates of the VCAA, and in an attempt to 
clarify the nature and etiology of hepatitis suffered by the 
veteran, Remand is in order to obtain medical records of the 
results of private hepatitis C RNA tests noted within the 
record and the report from the private liver biopsy taken in 
May 1999.  A VA examination is in order to assess the 
veteran's status with regard to hepatitis A, B, and C, and 
for a medical opinion addressing the question of service 
etiology, including as related to drug abuse.  

The case is therefore REMANDED to the RO for the following 
development:

1. The RO should first review the 
Chapter 30 file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  
The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.

The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hepatitis A, B or C since 
service.  After securing the necessary 
release, the RO should obtain these 
records.  Of particular interest are 
medical records of the results of 
private hepatitis C RNA tests noted 
within the record and the report from 
the private liver biopsy taken in May 
1999.  Any other private or VA records 
of treatment for hepatitis reported by 
the veteran should also be obtained.  
Any records or responses received should 
be associated with the claims folder.  
Any unsuccessful attempts to obtain 
these records should be documented in 
the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA internal medicine 
examination to ascertain the presence, 
status, and etiology of any hepatitis 
which the veteran currently has, to 
include potentially hepatitis A, B, and 
C.  The entire claims file including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination. The examiner should specify 
on the examination report that the 
claims folder has been reviewed.  
Results of past serology and liver 
biopsy tests should be noted.  Upon 
current examination and serology 
testing, all clinical findings should be 
reported in detail.  For each form of 
chronic hepatitis currently diagnosed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the disease developed in 
service.  If the answer is in the 
affirmative, the examiner should provide 
an opinion as to the likelihood that the 
disease, if contracted in service, was 
contracted through the intravenous use 
of illegal drugs. In this regard, the 
examiner should note that the veteran's 
use of intravenous opium in service in 
Vietnam is supported by the veteran's 
inservice statements and his inservice 
detoxification, as documented in the 
record.  The examiner should also note 
that the veteran testified at his 
hearing in October 2000 that in service 
he never had a blood transfusion, did 
not work in the medical field, did not 
have any tattoos, and was not treated 
with hemodialysis.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the noncomplying examination 
report must be returned for corrective 
action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They  should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, as 
well as to comply with recently enacted legislation.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
 	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

